MEMORANDUM **
Maria Eugenia Aviles and Erasmo Vicario Najera, natives and citizens of Mexico and husband and wife, petition for review of the decision of the Board of Immigration Appeals, summarily affirming the immigration judge’s denial of their application for cancellation of removal.
We lack jurisdiction to review the IJ’s discretionary determination that petitioners failed to establish exceptional and extremely unusual hardship to their United States citizen child or to female petitioner’s parents. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005). We also lack jurisdiction to consider the petitioners’ due process challenge because the contention is not colorable. See id. at *654930; see also Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.